                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF KENTUCKY
                    NORTHERN DIVISION AT COVINGTON


CIVIL ACTION No. 2:18-cv-66 (WOB-CJS)

DEVONA WATSON                                                     PLAINTIFF


VS.                   MEMORANDUM OPINION AND ORDER


WESTERN & SOUTHERN FINANCIAL                                      DEFENDANT
GROUP FLEXIBLE BENEFITS PLAN


        Plaintiff brought this action under the Employee Retirement Income Security

Act (“ERISA”), 29 U.S.C. § 1001 et seq., after Defendant denied Plaintiff’s application

for short-term disability benefits, despite the fact that treating physicians and

medical records corroborate that Plaintiff is unable to perform the duties of her

occupation because she suffers from Grade IV osteoarthritis in her knees, a condition

that is compounded by her morbid obesity. Plaintiff seeks the benefits she was denied,

plus pre-judgment interest and attorney fees.

        This matter is now before the Court on the parties’ cross-motions for judgment

on the administrative record. (Docs. 23, 24).1 The Court dispenses with oral argument


1   Also before the Court is Defendant’s related motion (Doc. 29) to strike Plaintiff’s
    supplemental authority; namely, this Court’s recent decision in Laake v. Benefits
    Committee, Western & Southern Fin. Grp. Co. Flexible Benefits Plan, No. 1:17-cv-
    611, 2019 WL 823575 (S.D. Ohio Feb. 21, 2019). Cf. (Doc. 28). The Court will deny
    this motion at the outset.


             Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                            1
because the materials in the record adequately present the facts and legal

contentions. For the reasons that follow, the Court concludes that Defendant’s

decision to deny Plaintiff short-term disability benefits was arbitrary and capricious.

                  FACTUAL AND PROCEDURAL BACKGROUND

         A.     General Background

         Plaintiff Devona Watson worked as a Senior Case Analyst at Western &

Southern Life Insurance Co. (Doc. 22, AR at 270).2 Since at least 2013, Watson has

suffered from severe osteoarthritis in both knees, which is exacerbated by the fact

that she is morbidly obese. Id. at 248, 267–68. In August 2017, Watson applied for

short-term disability (“STD”) benefits. At the time, she had been an employee of the

company for over 28 years. Id. at 244, 270. As an employee, Watson was covered by

the Western & Southern Financial Group Flexible Benefits Plan (the “Plan” or

“Western & Southern”). (AR at 70, 72, 86).3

                1. The Plan Terms

         Under the Plan, STD benefits “are equal to two-thirds” of the employee’s

weekly earnings. (AR at 150). An individual who has been covered for at least four



2   The administrative record in this case is a conventional filing. (Doc. 22). To avoid
    confusion, the administrative record is cited herein as (AR at ___), and the pages
    referred to are the BATES numbers.
3   The Plan is an “employee benefit plan” as defined in 29 U.S.C. § 1002(3). (AR at 70).
    It “is a self-insured plan, except that the life insurance benefits and disability
    benefits . . . shall be provided by a group life insurance policy.” Id.


              Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                             2
years and “becomes Temporarily Disabled” can receive up to 26 weeks of STD

benefits. See (AR at 149–50). “Temporarily Disabled” or a “Short-term Disability” is

defined in the Plan as “a disablement resulting from Sickness or Injury of such a

nature that as a result” the employee “is unable to perform the normal duties of

[their] regular occupation for any employer.” Id. at 84 (emphasis added).

        Although that definition includes more than what Watson’s employer deems

the “normal duties” of a Senior Case Analyst, Watson’s job description does state that

she “works in an office setting and remains continuously in a stationary position for

long periods of time while working at a desk, on a computer or with other standard

office equipment, or while in meetings.” Id. at 279.4 In addition, “[e]xtended hours

[are] required during peak workloads or special projects.” Id.

               2. Watson’s Treatment History & STD Benefits Application

                      a. Dr. Kunath

        On August 2, 2017, Watson weighed 411 pounds when she presented to her

rheumatologist, Dr. Arthur Kunath. (AR at 271–72; see id. at 266–67). Dr. Kunath

observed that Watson “just looks miserable.” Id. at 272. In his assessment, Watson

suffers from morbid obesity and Grade IV osteoarthritis of the knees, “with limited



4   The job description further explains that a Senior Case Analyst at Western &
    Southern is a member of the “Insurance Operations” and is, inter alia, “[r]esponsible
    for making informed decisions and manually calculating fund values for interest-
    sensitive products”; “[c]onducts training with [the] Specialist and Processor to
    ensure accuracy”; and [c]ollaborates with multiple areas” within the company. (AR
    at 278).

             Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                             3
capacity now to walk.” Id. at 272. Based on his review of Watson’s x-rays, Dr. Kunath

noted that “she does in fact have significant Grade IV [osteoarthritis] of the medical

compartments of her knees.” Id. Dr. Kunath’s instructions were for Watson to visit

Dr. Teresa Koesler at Western & Southern to “see if there is any way we can get

bariatric surgery approved.” Id. “If that is not possible,” Dr. Kunath concluded, “then

I’m going to have to put her on disability.” Id. (emphasis added).

      In considering other alternatives, Dr. Kunath noted that a “regular

wheelchair” was not an option “because of significant problems starting now in her

right shoulder,” so the “only other option” at the time was “maybe a motorized

wheelchair.” But even this seemed “problematic” due to Watson’s weight. Id.

      In summarizing the history of Watson’s condition, Dr. Kunath noted:

      [Watson] states that the problems continue to slowly worsen. She is
      having greater and greater difficulty getting to her desk at work and
      getting back out to the car at night. Someone picks her up and drops her
      off but she states it is getting more and more painful. Once she gets to
      her desk she is able to do her work but if she has to do any more
      walking during the day it is very difficult.

      Now the problem is her weight is 411 pounds today. I told her the only
      answer to her problems would be a gastric sleeve surgery or bariatric
      surgery . . . and then get her weight down and then get her knees
      replaced but [Watson] states that Western [&] Southern will not pay for
      any type of bariatric surgery . . . The patient does look miserable. Other
      than that, I think we’re going to just have to put her on
      Disability.

(AR at 273) (emphasis added).

      Watson later received a letter from Western & Southern, dated August 15,



           Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                          4
2017, requesting medical documentation to substantiate an unspecified number of

absences from work. Id. at 264. To be considered for STD benefits, the letter advised

Watson that by September 14, 2017, she was required to submit the application form

attached to the letter and the following documentation: (1) a medical diagnosis; (2) a

medical treatment plan; (3) her anticipated return-to-work date; and (4) copies of

office records pertaining to the relevant period of disability. Id.

      On August 16, 2017, the Benefits Department received a note from Dr. Kunath,

stating: “Patient no longer able to work. Will be on short term disability for

[the] next 60 days for her severe osteoarthritis of [her] knees.” Id. at 265

(emphasis added). Watson then submitted her short-term disability benefits

application. Id. at 270.

      On August 25, 2017, Dr. Kunath sent a healthcare provider certification via

facsimile to Western & Southern. Id. at 267. Watson’s “essential job functions” and

“job description” were attached. Id. Dr. Kunath noted Watson’s diagnosis as “severe

O.A. [osteoarthritis] of [the] knees complicated by obesity which prevents patient

ambulating any distance.” (AR at 268). In response to the question whether the

associate is “unable to perform any of his/her job functions due to the condition,” Dr.

Kunath marked the box for “Yes” and wrote: “Unable to attend meeting/ get to

her desk/ or sit for extended periods of time.” Id. In the section at the bottom of

the form for “additional information,” Dr. Kunath restated the diagnosis and

reiterated that Watson is:


           Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                            5
      Unable to ambulate to desk, unable to walk to meetings or get around
      in office. She needs both knees replaced but no surgery will do until loses
      [sic] significant weight. We are taking her off work for [a] minimum [of]
      6 months to see if knees will decrease in symptoms with limited
      ambulation.

Id. As a result of her medical condition, Dr. Kunath noted that Watson would be

“incapacitated” and estimated that this would be the case for a period of six months

(August 7, 2017, to February 7, 2018). Id. During this time, Dr. Kunath stated:

Watson was to work “0 hour(s) per day; 0 days per week.” Id.

      Dr. Kunath’s prognosis of Watson was anything but promising. He noted that

the probable duration of Watson’s condition was “indefinite” and her anticipated

return to work was “unknown at this time [sic] possibly 2/7/18.” Id. at 267.

                   b. Dr. Hummel

      The Benefits Department requested that Watson be evaluated by an

orthopedic surgeon. See (AR at 235). Watson did just that on September 13, 2017,

when she visited Dr. Matthew T. Hummel’s office. He noted that Watson “comes in

today for evaluation from Dr. Kunath” and “for an opinion on her ability to do

activities.” Id. at 248. At the appointment, Watson weighed 420 pounds. Id. Dr.

Hummel related in his notes that:

      [Watson is] in a wheelchair today, morbidly obese with a significant
      history of long-term lower extremity pain, particularly with both knees.
      She has undergone a series of treatments with Dr. Kunath, everything
      ranging from anti-inflammatories, pain medications and injections with
      minimal help. The pain itself has been going on for three to four years.
      She has also seen her primary care physician, Dr. Allnutt. The pain she
      describes in both knees . . . [is] an 8 or a 9/10 pain with activity. It even


           Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                           6
       hurts at a 4/10 at rest. It is a constant aching, grinding and stiffness and
       she has trouble ambulating.

(AR at 248). Dr. Hummel’s physical examination of Watson was “difficult” and he

related that it “is really difficult for the patient to ambulate due to her size” and “[s]he

cannot really get up on the exam table.” Id. Dr. Hummel further evaluated Watson’s

functional capacity and reported that:

       Range of motion of both knees is near full extension and flexion to about
       90 but it is more of a mechanical block due to her thigh. She has crepitus
       that is audible. She has pain with range of motion. The rest of the exam
       is very difficult to do just due to size.

Id. at 249. Dr. Hummel reviewed Watson’s x-rays and concluded that they “show[ed]

severe tricompartmental osteoarthritis, bilateral knees, genu varum with bone-on-

bone articulation, eburnation and spurring in all three compartments without

evidence of bony lesion or fracture.” Id. Dr. Hummel’s diagnosis: “Severe bilateral

knee osteoarthritis.” Id.

       Although Dr. Hummel concluded that Watson “is not a surgical candidate”

because “she is just too much of a high risk patient,” Dr. Hummel reported that

Watson needed to “find a way to get healthy enough to undergo knee replacements

simply due to the fact that that arthritis is probably significantly limiting.” Id. at 249.

              3. Initial Denial of STD Benefits

       Jen Segrist, a registered nurse with the Benefits Department of Western &

Southern, sent a denial letter to Watson on September 26, 2017. The letter stated

that the department “has reviewed the medical information submitted on 09/25/2017”


           Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                             7
(the previous day). (AR at 247). The letter recited verbatim the Plan language that

defines a qualifying disability and then summarily stated:

      The medical documentation submitted fails to support your claim for
      short-term disability benefits under the Plan. Your request for
      additional [STD] has been denied. No additional information is
      necessary for you to perfect your claim.

Id. (emphasis added). The letter goes on to advise Watson on how to pursue an appeal:

      [Y]ou may file an appeal by following the instructions on the enclosed
      review procedure for rejected Benefits Claims. In your appeal, you
      should submit all information in support of your claim, as the decision
      of the appeals committee will be final.

Id. at 247.

                4. Watson’s STD Benefits Appeal

      On October 9, 2017, Watson filed her STD benefits appeal with the Benefits

Appeals Committee (the “Committee”). (AR at 237–42, 261–62). In support of her

appeal, Watson wrote a letter and attached: a copy of her history of prescription

medication refills, (AR at 261–62); Western & Southern’s record of her absences that

were covered by various forms of leave, id. at 239; and an article on osteoarthritis and

disability benefits from a website entitled, Can You Get SSDI Disability or SSI for

Osteoarthritis? DisabilitySecrets. Id. at 240–42. In the letter, Watson stated: “I can’t

get to the office to do my job duties.” Id. at 237. Watson described the impact her

condition has on her job as follows:

      Before the pain became so bad and I was trying to get to work[,] I
      couldn’t go to lunch, couldn’t walk to the mailroom to get rid of my work,
      couldn’t stand at the printer to get my prints and I had a very difficult


              Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                           8
      time getting to the restroom.

Id.

      On November 7, 2017, the Committee reviewed Watson’s appeal. Id. at 236.

The Committee did not solicit the opinion of another physician. Instead, the

Committee itself reviewed Watson’s appeal. Id. at 235–36. In less than one page, the

Committee provided a bullet-point summary of Watson’s circumstances. Of

significance, the Committee noted:

         “[Watson]’s first day off of work was 8/14/2017.”

         “Her diagnosis is severe osteoarthritis of both knees complicated by
          morbid obesity.”

         “[Watson] has been off of work more than 8 times in 6 months.”

         “[Watson]’s rheumatologist, Arthur Kunath, MD, sent in a note
          stating member is “no longer able to work. Will be on short term
          disability for next 60 days for her severe osteoarthritis.”

         “Dr. Kunath . . . [noted] the duration of her condition is indefinite
          and her anticipated return to work is unknown at this time, possibly
          2/7/18.”

         “FMLA note states member is unable to attend meetings, get to her
          desk or sit for long periods of time.”

         “The length of disability based on MD Guidelines” for an individual
          with a sedentary job is: (a) 2 days if the condition is obesity; and (b)
          0–7 days if the condition is osteoarthritis.

Id. at 235. The Committee also referenced an excerpt of a statement taken from Dr.

Kunath’s notes regarding Watson’s August 2, 2017 visit, and stated that “Dr. Kunath

state [sic] the member is ‘able to do her work but if she has to do any more walking

during the day it is difficult.’” Id. at 235. Western & Southern relies heavily on this

           Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                           9
statement on to support its position in this litigation.

      The Committee stated its decision at the end of the appeal summary in one

handwritten sentence: “Denied – medical records failed to document sickness or

injury that would result in employee’s inability to perform the normal duties of her

regular occupation.” Id. at 236.

      The Committee then notified Watson of its decision in a letter, dated November

15, 2017, and signed by the Vice President of Compensation and Benefits. Id. at 234.

The letter recites the Plan’s definition of disability and summarily concludes: “Since

medical records failed to document a sickness or injury that would result in your

[in]ability to perform the normal duties of your regular occupation, we are unable to

honor your request for additional short-term disability benefits.” Id. The letter

contains no further explanation.

      Watson filed the instant lawsuit on April 24, 2018. (Doc. 1).

                                      ANALYSIS

I.   The “Arbitrary-and-Capricious” Standard Applies

      Before turning to the merits, there is some contention as to the appropriate

standard of review. A challenge to an ERISA plan’s denial of benefits is “reviewed

under a de novo standard unless the benefit plan gives the administrator or fiduciary

discretionary authority to determine eligibility for benefits or to construe the terms

of the plan.” Kalish v. Liberty Mut./Liberty Life Assurance Co. of Bos., 419 F.3d 501,

505–06 (6th Cir. 2005) (quoting Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101,


           Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                           10
115 (1989)). If, and “only if the benefit plan contains ‘a clear grant of discretion [to

the administrator],’” Shelby Cty. Health Care Corp. v. Southern Council of Indus.

Workers Health & Welfare Trust Fund, 203 F.3d 926, 933 (6th Cir. 2003)

(quoting Perez v. Aetna Life Ins. Co., 150 F.3d 550, 555 (6th Cir. 1998) (en banc)), then

the decision to deny benefits is reviewed under “the highly deferential arbitrary and

capricious standard of review.” Evans v. UnumProvident Corp., 434 F.3d 866, 875

(6th Cir. 2006) (internal quotation marks and citation omitted).

      In the present case, the Plan clearly grants the administrator (the Committee)

discretionary authority. Watson agrees. (Doc. 23 at 10, 17). Indeed, the Plan explicitly

states that “[t]he Benefits Committee shall have the discretionary authority to

determine eligibility for benefits and to construe the terms of the Plan,” and that

benefits under the Plan “shall be paid only if the Benefits Committee, as Plan

Administrator, decides in its discretion that the applicant is entitled to them.” (AR at

171). Thus, the Court reviews the Committee’s final decision to deny Watson Benefits

under the arbitrary-and-capricious standard.

      A separate analysis of the Benefits Department’s initial decision to deny

Watson’s STD benefits application is not required. Contrary to Watson’s position, “the

ultimate issue in an ERISA denial of benefits case is not whether discrete acts [or

intermediate decisions] by the plan administrator are arbitrary and capricious but

whether its ultimate decision denying benefits was arbitrary and capricious.”

McClain v. Eaton Corp. Disability Plan, 740 F.3d 1059, 1066 (6th Cir. 2014)


           Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                           11
(emphasis added) (quoting Spangler v. Lockheed Martin Energy Sys., Inc., 313 F.3d

356, 362 (6th Cir. 2002)).5

        Therefore, because the Committee made the “ultimate decision” to deny

Watson STD benefits and the Plan grants the Committee “discretionary authority to

determine eligibility for benefits and to construe the terms of the Plan,” the decisive

question is whether the Committee’s final decision was arbitrary and capricious.

        The arbitrary-and-capricious standard of review is “the least demanding form

of judicial review of administrative action.” Farhner v. United Transp. Union

Discipline Income Prot. Program, 645 F.3d 338, 342 (6th Cir. 2011). Courts “will

uphold a plan administrator’s decision ‘if it is the result of a deliberate, principled

reasoning process and if it is supported by substantial evidence.’” Balmert v. Reliance

Standard Life Ins. Co., 601 F.3d 497, 501 (6th Cir. 2010) (quoting Baker v. United

Mine Workers of Am. Health & Ret. Funds, 929 F.2d 1140, 1144 (6th Cir. 1991)). Thus,

“[a] decision is not arbitrary or capricious if it is rational in light of the plan’s

provisions,” or if “it is possible to offer a reasoned explanation, based on the evidence,

for a particular outcome.” Shields v. Reader’s Digest Ass’n, Inc., 331 F.3d 536, 541

(6th Cir. 2003) (citations and internal quotation marks omitted).



5   Even if the Benefits Department’s initial decision to deny Watson benefits was
    reviewed separately, the arbitrary-and-capricious standard would apply because
    the Plan also grants the Benefits Department discretionary authority to determine
    eligibility for benefits. See (AR at 149 (“[I]f a Covered Employee becomes
    Temporarily Disabled, as determined by the Benefits Department in its sole
    discretion, [Watson’s employer] will pay Temporary Disability Benefits . . .”)).

             Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                           12
       “The court reviews only the evidence available to the administrator at the time

it made the final decision.” Corey v. Sedgwick Claims Mgmt. Servs., 858 F.3d 1024,

1027 (6th Cir. 2017); Moon v. UNUM Provident Corp., 405 F.3d 373, 378 (6th Cir.

2005) (a federal court’s “review is confined to the administrative record as it existed

on [the date], when [the administrator] issued its final decision”). That review is

conducted “in light of the administrative record as a whole.” Moon, 405 F.3d at 381.

II.   Western & Southern’s Decision Was Arbitrary and Capricious

       In determining whether a plan administrator’s decision was arbitrary and

capricious, the Sixth Circuit has delineated several guideposts, including: “[1] the

quality and quantity of the medical evidence; [2] the existence of any conflicts of

interest; [3] whether the administrator considered any disability finding by the Social

Security Administration; and [4] whether the administrator contracted with

physicians to conduct a file review as opposed to a physical examination of the

claimant.” Shaw v. AT&T Umbrella Benefit Plan No. 1, 795 F.3d 538, 547 (6th Cir.

2015) (internal quotation marks omitted) (quoting Fura v. Fed. Express Corp. Long

Term Disability Plan, 534 F. App’x 340, 342 (6th Cir. 2013)).

       In Shaw, the Sixth Circuit held that the plan administrator’s decision was

arbitrary and capricious because the administrator: (1) “ignored favorable evidence”

from treating physicians; (2) “selectively reviewed the evidence it did consider from

the treating physicians”; (3) “failed to conduct its own physical evaluation”; and (4)

relied on a physician consultant who had been routinely retained by defendant and


           Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                          13
his conclusions had “been questioned in numerous federal cases.” 795 F.3d at 547,

548–551.

         In this case, Western & Southern’ apparent conflict of interest does not call

into question its decision.6 But, in almost every respect, the same hallmarks of

arbitrary and capricious decision-making identified in Shaw are present. In

particular, Western & Southern failed to consider Watson’s relevant job duties; failed

to offer any reason(s) for rejecting the opinion of Watson’s treating physician; ignored

favorable (and conclusive) evidence from Watson’s treating physician (Dr. Kunath);



6   When a plan administrator “is both the payor of any . . . benefits and . . . vested
    with discretion to determine . . . eligibility for those benefits,” this creates an
    “inherent conflict of interest.” Schwalm v. Guardian Life Ins. Co. of Am., 626 F.3d
    299, 311 (6th Cir. 2010). But the existence of a conflict does not change the standard
    of review. See, e.g., Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 115 (2008); Curry v.
    Eaton Corp., 400 F. App’x 51, 58 (6th Cir. 2010) (“[T]he arbitrary-and-capricious
    standard still applies . . .”). Rather, the apparent conflict is simply “one factor among
    several in determining whether the plan administrator abused its discretion in
    denying benefits.” Cox v. Std. Ins. Co., 585 F.3d 295, 299 (6th Cir. 2009) (citing
    Glenn, 554 U.S. at 115); Lewis v. Cent. States, Southeast & Southwest Areas Pension
    Fund, 484 F. App’x 7, 11 n.5 (6th Cir. 2012). However, for a conflict of interest to
    affect whether a decision is arbitrary, “Sixth Circuit caselaw requires a plaintiff not
    only to show the purported existence of a conflict of interest, but also to provide
    ‘significant evidence’ that the conflict actually affected or motivated the
    decision at issue.” Cooper v. Life Ins. Co. of N. Am., 486 F.3d 157, 165 (6th Cir.
    2007) (emphasis added) (quoting Peruzzi v. Summa Med. Plan, 137 F.3d 431, 433
    (6th Cir.1998)); Hunt v. Metro. Life Ins. Co., 587 F. App’x 860, 862 (6th Cir. 2014).

    Here, as explained, the Plan contains language sufficient to grant discretion to
    Western & Southern. Further, Western & Southern both grants eligibility for
    benefits and pays benefits. (AR at 149). But Watson has provided no evidence that
    Western & Southern’s conflict of interest actually motivated its denial of benefits.
    Thus, the mere existence of this conflict does not make Western & Southern’s
    decision arbitrary and capricious. See Cooper, 486 F.3d at 165.

              Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                              14
selectively reviewed the evidence it did consider; failed to conduct an independent

physical examination; and conducted its own file review without the aid of a

consulting physician.

      1.     Failing to Discuss the Physical Requirements of Watson’s Job
             and Explain the Reasons for Concluding that Watson Can
             Perform Her Job Duties.

      The controlling question under the “arbitrary and capricious” standard of

review, is whether a plan offered “a reasoned explanation, based on the evidence, for

its judgment that a claimant was not ‘disabled’ within the plan’s terms.” Elliott v.

Metro. Life Ins. Co., 473 F.3d 613, 617 (6th Cir. 2006). Therefore, based on the

language of the Plan, the relevant question is whether Western & Southern “made a

deliberate, principled, and reasoned decision” that is “supported by substantial

evidence,” id. at 617–18, in concluding that Watson’s condition would not preclude

her from “perform[ing] the normal duties of [her] regular occupation for any

employer.” (AR at 84, 234) (emphasis added).

      When an administrator fails to discuss (i) the claimant’s job duties and (ii) the

reasons for concluding that the claimant is not precluded from working, this strongly

suggests that the decision is arbitrary and capricious. See, e.g., Elliott, 473 F.3d at

619 (finding in favor of claimant because consulting physician “presented no reasons

for his conclusion that [the claimant]’s condition would not preclude her from

working” and “never discussed [the claimant]’s job duties, which implies that he did

not conduct a reasoned evaluation of her condition to determine whether she could


           Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                          15
perform those duties.”); Hunter v. Life Ins. Co., 437 F. App’x. 372, 376–77 (6th Cir.

2011) (concluding denial of benefits was arbitrary and capricious where

administrator failed to “assess [the claimant]’s ability to perform [the employer-

provided job requirements], or any other specific physical requirements of her prior

occupation.”).

        Here, Western & Southern issued conclusory denial letters. There is no

mention of Watson’s job duties or a discussion of the reasons for concluding that she

can fulfill the demands of her position. (AR at 234, 247). In fact, there is no analysis

whatsoever. The letters simply recite Plan’s definition of short-term disability and

then parrot that language back in the form of a conclusion. Id. at 234; see id. at 247.

Thus, the fact that the final denial letter “offers a conclusory assertion that [the]

evidence is insufficient to support disability benefits,” counsels in favor of finding that

Western & Southern’s decision is arbitrary and capricious. Godmar v. Hewlett-

Packard Co., 631 F. App’x 397, 403 (6th Cir. 2015).

        Western & Southern, however, argues that Watson could perform her

“sedentary” job and that “there is no evidence that any assistance [Watson] needed

could not have been accommodated.” (Doc. 24 at 9–10, 13; Doc. 26 at 6–8). There are

two problems with this argument.

        First, the “term ‘sedentary work’ appears nowhere in the plan’s terms.” See

Elliott, 473 F.3d at 620.7 Under the Plan, Watson is considered disabled if she is


7   “When interpreting ERISA plan provisions, general principles of contract law

            Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                            16
“unable to perform the normal duties of [her] regular occupation for any employer.”

(AR at 84). Moreover, the final denial letter does not contain the term “sedentary”;

nor is the term “sedentary” found in Watson’s job description. Naturally, an

individual with a sedentary job does not arrive at work and then sit at their desk

until they return home. A “sedentary job,” as classified by the Department of Labor,

is one that involves “sitting” and “walking and standing are required occasionally.”

20 C.F.R. § 404.1567(a). Watson’s job description entailed occasional walking to, inter

alia, attend meetings, (AR at 278–79), and as discussed below, Dr. Kunath

specifically concluded that Watson was “unable to perform any of [her] job functions,”

including “walk[ing] to meetings.” (AR at 268). Western & Southern was required to

explain why it believed otherwise and it failed to do so. Shaw, 795 F.3d at 548–49.

      Second, Western & Southern’s argument is contrary to the Plan’s language.

The Plan does not define a disability as one which prevents a claimant from

performing their job duties with an accommodation, and more importantly, the final

denial letter does not explain that the denial was based on Western & Southern’s

willingness to accommodate Watson’s condition by altering the duties of her position.

Rather, Western & Southern’s “denial letters simply quote[d] the plan language and

then conclude[d] [Watson]’s evidence fails to suffice.” Corey v. Sedgwick Claims



  dictate that [courts] interpret the provisions according to their plain meaning in
  an ordinary and popular sense.” Farhner, 645 F.3d at 343 (quoting Williams v. Int’l
  Paper Co., 227 F.3d 706, 711 (6th Cir. 2000)).


           Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                          17
Mgmt. Servs., 858 F.3d 1024, 1028 (6th Cir. 2017). This was arbitrary and capricious

because it is well-established that an administrator “can’t issue a conclusory denial

and then rely on an attorney to craft a post-hoc explanation.” Id. (citing Univ. Hosps.

of Cleveland v. Emerson Elec. Co., 202 F.3d 839, 848 n.7 (6th Cir. 2007)).

       Further, as detailed below, Western & Southern’s failure to discuss the

physical demands of Watson’s position is amplified by the fact that it failed to give

reasons for rejecting Dr. Kunath’s conclusion that Watson could not perform a specific

list of activities that fit within her regular job duties.

       2.     Failing to Explain the Reason for Rejecting the Conclusions of
              a Treating Physician

       As a general rule, “plan administrators are not obliged to accord special

deference to the opinions of treating physicians,” and there is no “discrete burden of

explanation when [administrators] credit reliable evidence that conflicts with a

treating physician’s evaluation.” Black & Decker Disability Plan v. Nord, 538 U.S.

822, 825, 834 (2003). Nevertheless, an administrator “may not reject summarily the

opinions of a treating physician, but must instead give reasons for adopting an

alternative opinion.” See, e.g., Shaw, 795 F.3d at 548–49 (quoting Elliott, 473 F.3d at

620); Nord, 538 U.S. at 834. Moreover, “those reasons must be consistent with the

terms of the plan and supported by the record.” Hayden v. Martin Marietta Materials,

Inc. Flexible Benefits Program, 763 F.3d 598, 608–09 (6th Cir. 2014) (finding for the

claimant in part because the plan failed to “‘give reasons’ for rejecting a treating



            Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                            18
physician’s conclusions” (citation omitted)).

        Dr. Kunath was aware of Watson’s “job description” and “essential job

functions” and he specifically opined that: (1) the osteoarthritis in her knees, further

complicated by obesity, “prevents patient ambulating any distance”; (2) she is

“unable to perform any of [her] job functions due to the condition” and in

particular, “[u]nable to . . . sit for extended periods of time . . . Unable to ambulate to

desk, [and] unable to walk to meetings or get around in office”; and (3) due to

her condition, she would be “incapacitated” and could work “0 hour(s) per day; 0 days

per week” for a period of at least six months, “possibly” ending February 7, 2018. (AR

at 267–68); see also Zuke v. Am. Airlines, Inc., 644 F. App’x 649, 654 (6th Cir. 2016)

(“[A] treating physician’s notes detailing the functional capabilities of a patient are

objective evidence.”). These physical limitations fall well within the demands of

Watson’s job. Yet Western & Southern’s denial letters are bereft of any explanation

as to why Dr. Kunath’s conclusions were rejected.8

        In fact, when the Committee reviewed Watson’s appeal, it acknowledged that

Dr. Kunath had concluded that Watson’s “condition is indefinite and her return to



8   Dr. Hummel’s report substantiates Watson’s osteoarthritis and obesity diagnosis
    and documents her difficulty ambulating. Although Western & Southern did not
    state why Dr. Hummel’s report was irrelevant, his report does not address Watson’s
    ability to perform her job functions and does not contain evidence that is any more
    favorable to Watson than what is in Dr. Kunath’s report. See (AR at 248–49). At
    any rate, Dr. Hummel’s report certainly does not contradict Dr. Kunath’s
    conclusions; nor does it state that Watson could perform her job duties.


             Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                            19
work is unknown at this time,” and that Watson was “unable to attend meetings, get

to her desk or sit for long periods of time.” (AR at 235). But Western & Southern did

not give any reason for rejecting these conclusions. This is a textbook indicator that

Western & Southern acted arbitrarily and capriciously. See, e.g., Shaw, 795 F.3d at

548–49; Evans, 434 F.3d at 877 (“[A] plan administrator may not arbitrarily disregard

reliable medical evidence proffered by a claimant including the opinions of a treating

physician.”); Elliott, 473 F.3d at 620; Kalish, 419 F.3d at 510 (collecting cases); see

also Godmar, 631 F. App’x at 404; Calhoun v. Life Ins. Co. of N. Am., 665 F. App’x

485, 493 (6th Cir. 2016) (reviewing physician never “explained why he believed that

the medical evidence did not support [the claimant]’s claim,” and instead, “baldly

asserted that ‘the observed activities of daily living are inconsistent with the

claimant’s self-reported limitations’”).

      3.     Selectively Reviewing Treating            Physician     Evidence     and
             Ignoring Favorable Evidence

      “An administrator acts arbitrarily and capriciously when it ‘engages in a

selective review of the administrative record to justify a decision to terminate

coverage.’” Shaw, 795 F.3d at 548 (quoting Metro. Life Ins. Co. v. Conger, 474 F.3d

258, 265 (6th Cir. 2007)). Such a finding is even more pronounced where, as in this

case, the administrator ignores favorable evidence from treating physicians that

contradicts the administrator’s decision. Butler v. United Healthcare of Tenn., Inc.,

764 F.3d 563, 568 (6th Cir. 2014) (finding that the plan acted arbitrarily and



           Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                           20
capriciously in part because it “ignored key pieces of evidence” and made “factually

incorrect assertions”); Conger, 474 F.3d at 265 (stating that a plan administrator

ignoring, “without explanation[,] a wealth of evidence that directly contradicted its

basis for denying coverage . . . [was] not deliberate or principled”).

         Here, Western & Southern insists that Watson is not disabled because Dr.

Kunath stated in his notes for Watson’s exam on August 2, 2017, that “[o]nce she gets

to her desk she is able to do her work . . .” See (Doc. 24 at 4–5, 9, 11, 13; Doc. 26 at 5,

8, 10). But the Committee never offered this explanation, and therefore Western &

Southern cannot now “rely on an attorney to craft a post-hoc explanation.” Corey, 858

F.3d at 1028 (citing Univ. Hosps. of Cleveland, 202 F.3d at 848 n.7.9 Further, the

argument is fatally flawed for a several reasons.

         First, the lone statement has been redacted; Dr. Kunath actually stated: “Once

she gets to her desk she is able to do her work but if she has to do any more walking

during the day it is very difficult.” (AR at 273). Second, Western & Southern ignores

the broader picture painted by Dr. Kunath’s notes and his ultimate conclusions on

August 2; namely, that: (1) Watson suffers from Grade IV osteoarthritis in both knees



9   Although it is true that in reviewing Watson’s appeal, the Committee noted that Dr.
    Kunath had stated Watson is “able to do her work but if she has to do any more
    walking during the day it is difficult,” (AR at 235), there is no analysis as to why
    this statement was credited over Dr. Kunath’s more recent conclusions on August
    25, 2017; specifically, that Watson was “unable to perform any of [her] job
    functions,” including walking to meetings, and would be “incapacitated” for at least
    six months. (AR at 267–68).


             Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                            21
“with limited capacity now to walk” and; (2) “The patient does look miserable

. . . I think we’re going to just have to put her on Disability.” (AR at 272–73).

      Third, as noted above, Western & Southern’s argument is belied by the plain

language of the Plan. The fact that “[o]nce she gets to her desk she is able to do her

work . . .” does not answer the question of whether Watson can, in fact, perform all of

“the normal duties of [her] regular occupation” as a Senior Case Analyst, including

walking to meetings during the day. (AR at 84, 278–79); see Kalish, 419 F.3d at 506–

07 (“[T]he fact that a claimant is able to engage in sedentary work is an appropriate

consideration in some cases” but in light of plan language “the fact that [the claimant]

might be capable of sedentary work cannot be a rational basis for finding that he was

not disabled” where there is some degree of walking and standing involved); Hunter,

437 F. App’x at 376–77 (same).

      More importantly, Western & Southern’s post-hoc explanation for the denial of

benefits is simply not “consistent with the ‘quantity and quality of the medical

evidence’ that is available on the record.” Moon, 405 F.3d at 381 (quoting McDonald

v. W.-S. Life Ins. Co., 347 F.3d 161, 172 (6th Cir. 2003)). The isolated statement

Western & Southern points to has been selectively lifted from Dr. Kunath’s notes of

August 2, 2017, and ignores Dr. Kunath’s more recent conclusions on August 25,

2017. On August 25, Dr. Kunath plainly stated several conclusions that directly

address the issue in a benefits determination under the Plan, supra Part B.2.,

including that Watson was “unable to perform any of [her] job functions” and


           Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                          22
would be “incapacitated” for at least six months. (AR at 267–68). Western & Southern

reached a directly contrary conclusion, without any explanation, and “issue[d] a

conclusory denial.” Corey, 858 F.3d at 1028 (citing Univ. Hosps. of Cleveland, 202

F.3d at 848 n.7).

      In short, Western & Southern “focused on [a] sliver[] of information that could

be read to support a denial of coverage and ignored—without explanation—a wealth

of evidence that directly contradicted its basis for denying coverage. Such a decision-

making process is not deliberate or principled, and the explanation provided was far

from reasoned, as it failed to address any of the contrary evidence.” Conger, 474 F.3d

at 265 (collecting cases); Zuke, 644 F. App’x at 654 (holding that the plan

administrator’s decision was arbitrary and capricious because it “stated that no

objective evidence existed” and “defendants ignored key objective evidence and

engaged in a selective review of the record”); Calvert v. Firstar Fin., Inc., 409 F.3d

286, 297 (6th Cir. 2005) (holding that record contained “conclusions which [the

reviewing physician] never addresses head-on and simply seemed to ignore”). It

follows then that Western & Southern’s decision-making was arbitrary and

capricious.

                4.    Failing to Conduct a Physical Examination

      Although “there is nothing inherently improper with relying on a file review .

. . the failure to conduct a physical examination, where the Plan document gave the

plan administrator the right to do so, raise[s] questions about the thoroughness and


              Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                           23
accuracy of the benefits determination.” Shaw, 795 F.3d at 551 (citations and internal

quotation marks omitted; second alteration in original).

         In this case, the Plan reserved the right to conduct a physical exam. (AR at

151, § 10.4(d)). The Sixth Circuit, however, has only “found fault with file-only

reviews in situations where the file reviewer concludes that the claimant is not

credible without having actually examined him or her” or where “the plan

administrator, without any reasoning, credits the file reviewer’s opinion over that of

a treating physician.” Judge v. Metro. Life Ins. Co., 710 F.3d 651, 663 (6th Cir. 2013)

(citations omitted).10 This case falls in the latter category, as concluded above,

because Western & Southern did not offer any reason for rejecting the conclusions of

Dr. Kunath, the physician who had conducted physical examinations of Watson.

Thus, Western & Southern’s failure to conduct a physical examination to rebut Dr.

Kunath’s findings is yet another reason to conclude that the benefits determination

was arbitrary and capricious. See, e.g., Calvert, 409 F.3d at 295; Kalish, 419 F.3d at

510; Elliot, 473 F.3d at 621.

               5.     Conducting a File Review Without a Consulting Medical
                      Professional


10   Compare Shaw, 795 F.3d at 550 (“The Plan made a credibility determination when
     it discounted [a treating physician]’s medical records because they were ‘based
     solely on [the claimant]’s own subjective complaints of pain.’”), with Bell v.
     Ameritech Sickness & Accident Disability Benefit Plan, 399 F. App’x 991, 1000 (6th
     Cir. 2010) (“[N]either the Plan nor the [reviewing] doctors rendered credibility
     determinations or second-guessed the medical opinions of [the claimant]’s
     physicians.”).


             Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                           24
        Even if Western & Southern was not faulted for conducting a file-only review,

the fact that Western & Southern did not involve a medical professional in the file

review is inherently arbitrary and capricious.

        Federal regulations set forth “minimum requirements for employee benefit

plan procedures” pertaining to claims for benefits. 29 C.F.R. § 2560.503-1(a)

(emphasis added). One such requirement is that “[i]n deciding an appeal of any

adverse benefit determination that is based in whole or in part on a medical judgment

. . . [the plan administrator] shall consult with a health care professional who has

appropriate training and experience . . . “ Id. § 2560.503-1(h)(3)(iii). If a plan fails to

do so in the administration of disability benefits, the plan “will not, . . . be deemed to

provide a claimant with a reasonable opportunity for a full and fair review.” Id. §

2560.503-1(h)(4) (incorporating the requirements of § 2560.503-1(h)(3)(i)–(v)); Loan

v. Prudential Ins. Co. of Am., 370 F. App’x 592, 597–98 (6th Cir. 2010). Here, there is

nothing in the administrative record that indicates a consulting physician or nurse

reviewed Watson’s medical records on appeal and offered an opinion.11

        The universe of evidence in the record regarding the “review” of Watson’s STD

benefits appeal is a document that resembles a worksheet and is little more than a

page in length. (AR at 235–35). Handwritten at the end the document it states:

“Denied – Medical records failed to document sickness or injury that would result in


11   There is nothing arbitrary or capricious about having a nurse, rather than a
     physician, conduct the file review. Judge, 710 F.3d at 663.


            Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                            25
employee’s inability to perform the normal duties of her regular occupation.” (AR at

236). There is no evidence that a medical professional was involved in the file review.

         But now that Watson has filed suit, Western & Southern asserts in a passing

reference that it considered “all the evidence . . . in consultation with the Consulting

Physicians on the Benefits Appeals Committee.” (Doc. 24 at 12). However, there is

nothing in the administrative record to indicate that any physicians are part of the

Committee, not to mention the fact that the record is silent as to any analysis or

opinions offered by these unidentified physicians. As such, the Court cannot accept

Western & Southern’s bald assertion because a federal court’s “review is confined to

the administrative record.” Moon, 405 F.3d at 378; Corey, 858 F.3d at 1027.

         The mere fact that Western & Southern considered the so-called

“ReedGroupMD Guidelines” and determined that Watson was not disabled is of no

import. (Doc. 24 at 11); (AR at 250–60).12 ERISA regulations explicitly require a

“health care professional” to evaluate the unique circumstances of a claimant’s

condition on appeal.13 An administrator is not excused from that requirement simply


12   The ReedGroupMD Guidelines (“MD Guidelines”) in the record contain a table that
     lists various conditions along with a range of time for which an individual with
     each condition may be considered disabled, depending on the level of physical
     activity involved (ranging from “sedentary” to “very heavy”). In addition, the MD
     Guidelines provide some general information about the condition (e.g., cause,
     diagnosis, treatment, prognosis, costs, comorbidities, and ability to work). (AR at
     250–260).
13   It is telling that in the MD Guidelines for osteoarthritis, under the heading “Factors
     Influencing Duration,” it states that “the presence of comorbid illness . . . may
     increase duration,” (AR at 256), and the “comorbidities” listed include “obesity.” Id.

              Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                             26
because it relied on general guidelines. Moreover, Western & Southern has not

directed the Court to any case where an administrator, in considering a claimant’s

appeal, was permitted to substitute guidelines for the judgment of a medical

professional.

      Rather, a consulting medical professional has, at a minimum, conducted a file

review. See, e.g., Shaw, 795 F.3d at 543 (administrator “forwarded [the claimant]’s

file to two independent physician advisors to perform a medical review”); Elliott, 473

F.3d at 619 (a “physician consultant . . . conducted a file-only review”); Clavert, 409

F.3d at 291 (“In response to [claimant’s] appeal, [the administrator] engaged . . . a

neurosurgeon, to review [the claimant]’s medical records.”); Godmar, 631 F. App’x at

400 (administrator “sent [the claimant]’s records to two board-certified physicians to

conduct outside reviews”).

      In sum, Western & Southern issued a conclusory denial and in the process:

failed to assess Watson’s relevant job duties; failed to offer any reason(s) for rejecting

the opinion of her treating physician; selectively reviewed her medical records,

ignored favorable (and conclusive) evidence from a treating physician (Dr. Kunath);

failed to conduct a physical exam; and performed its own file review without the

benefit of a consulting physician. “While none of the factors alone is dispositive,”


  at 257. Further, in the “ability to work” section, it states that the “risk,” “capacity,”
  and “tolerance” are “determined” by the “cause, location, and severity of the OA
  [osteoarthritis].” (AR at 258). Thus, even the MD Guidelines recognize that the
  practice of medicine cannot be reduced to a mechanical approach.


           Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                           27
Helfman v. GE Grp. Life Assurance Co., 573 F.3d 383, 396 (6th Cir. 2009), taken

together they compel the conclusion that Western & Southern’s decision was not “the

result of a deliberate, principled reasoning process” nor is it “supported by substantial

evidence.” Balmert, 601 F.3d at 501 (citation and internal quotation marks omitted).

Therefore, Western & Southern’s decision was arbitrary and capricious.

      C.     Remedy

      If a benefits plan has acted arbitrarily and capriciously, as in this case, there

are “two options: award benefits to the claimant or remand to the plan

administrator.” Shaw, 795 F.3d at 551. In this case, a benefits award is the

appropriate remedy.

      The Sixth Circuit has consistently “awarded the claimant benefits where

objective medical evidence clearly established the claimant’s disability, even in

circumstances where the plan administrator’s decision-making process was

unquestionably flawed.” Calhoun, 665 F. App’x. at 497 (citation and internal

quotation marks omitted) (awarding benefits based on objective medical evidence

that claimant could not work “a sedentary occupation”); Shaw, 795 F.3d at 551

(collecting cases); Hayden, 763 F.3d at 609 (noting that the “errors were procedural

in nature,” but there was “no need to remand this matter for additional

consideration”); Kalish, 419 F.3d at 513 (granting immediate award of benefits in

light of objective medical evidence of disability); Cooper, 486 F.3d at 171–73 (same).

By contrast, “where the problem is with the integrity of the plan’s decision-making


           Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                           28
process, rather than that a claimant was denied benefits to which he was clearly

entitled,   the   appropriate    remedy    generally    is   remand     to   the   plan

administrator.” Shaw, 795 F.3d at 551 (quoting Elliott, 473 F.3d at 622).

      Here, Watson’s disability is clearly supported by objective medical evidence,

and therefore remand would “be a useless formality.” Shaw, 795 F.3d at 551. Watson’s

x-rays, as reviewed by both Dr. Kunath and Dr. Hummel, confirm that Watson has

severe, Grade IV osteoarthritis in both knees, and the condition is complicated by her

obesity. (AR at 272, 249). Dr. Kunath concluded that Watson was “unable to perform

any of [her] job functions,” and specifically noted that this included simple tasks such

as walking “around in the office” or to “meetings” and “sit[ting] for extended periods

of time.” (AR at 268). Dr. Kunath prescribed that Watson be “off work” for a

“minimum [of] 6 months” (August 7, 2017, to February 7, 2018). Id. Dr. Hummel’s

report did not contradict these findings and recommendations. Nor did Western &

Southern offer any credible evidence against Dr. Kunath’s finding. McDonald, 347

F.3d at 172 (explaining that the arbitrary-and-capricious standard “inherently

includes some review of the quality and quantity of the medical evidence and the

opinions on both sides of the issues.”). Given that the objective medical evidence is so

clearly one-sided, Watson is entitled to her STD benefits.

      In a case such as this, Sixth Circuit precedent is clear: “Plan administrators

should not be given two bites at the proverbial apple where the claimant is clearly

entitled to disability benefits. They need to properly and fairly evaluate the claim the


            Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                          29
first time around; otherwise they take the risk of not getting a second chance, except

in cases where the adequacy of claimant’s proof is reasonably debatable.” Cooper, 486

F.3d at 172. There is nothing debatable about Watson’s proof.

       Accordingly, Watson is entitled to an award of STD benefits, plus prejudgment

interest accrued from November 15, 2017, the date on which Western & Southern

issued its final decision and denied Watson benefits. See Caffey v. Unum Life Ins. Co.,

302 F.3d 576, 585 (6th Cir. 2002).

III.   CONCLUSION

       Consistent with this Memorandum Opinion, it is hereby ORDERED that:

       (1) Defendant’s motion for judgment on the administrative record (Doc. 24), is

          DENIED;

       (2) Plaintiff’s motion for judgment on the administrative record (Doc. 23), is

          GRANTED;

       (3) Watson is entitled to an award of short-term disability benefits in an

          amount equal to two-thirds of her weekly rate of earnings for a period of 26

          weeks (6 months), plus interest accrued from November 15, 2017; and

       (4) The parties shall file a joint status report no later than 10 days from entry

          of this order, setting forth a calculation of the amount to be awarded in

          exact figures.




           Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                          30
This 16th day of August 2019.




          Watson v. Western & Southern Fin. Grp. Flexible Benefits Plan
                                       31
